DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3.30.2021.
Note: “the width of the contact portion of the terminal in contact with the package” in claim 6 appears unclear since “the terminal” does not appear to have proper antecedent basis. Applicant is invited to correct this issue to facilitate any potential rejoinders.

Specification/Drawings
The amendment to the specification/drawings were received on 4.26.2022.  These changes are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oiwa et al. (of record, JP 2015090960 A).
Regarding claim 3, Oiwa discloses a power semiconductor device, comprising: a package (100) in which a semiconductor element (110) mounted on a lead frame (120) is sealed (via 140, Fig. 1, “a semiconductor package 100 according to an embodiment includes a power element 110, a lead frame 120 in which the power elements 110 are electrically and thermally connected, the power element 110, the lead frame 120, and others. The peripheral circuit (for example, the control circuit 130) is sealed, and the terminal 150 is formed by a part of the lead frame 120 and partially protrudes from the mold resin 140.”); a plurality of terminals (150, Fig. 1, “terminal 150”) exposed from side surfaces of the package (Figs. 1-2); and each of the plurality of terminals includes: a tip (150D, “tip 150D”), a contact portion (150B, “wide portions 150B”) in contact with the package (Fig. 2), and a terminal bending portion including a bent portion (150E, “bent portion 150E”), a width (W1) of the terminal bending portion at the bent portion being larger than a width (W2) of the tip (Figs. 2-3 below, W1>W2) and being equal to or smaller than a width (W3) of the contact portion (Figs. 2-3 below, W1<W3), wherein for each of the terminals of the plurality of terminals on at least one of the side surfaces of the package: concaves (C) are provided on each side of the terminal bending portion (Figs. 2-3 below), an entirety of the concaves being located away from the package (Figs. 2-3 below), and a width (W4) of the terminal bending portion at the concaves is larger than the width of the tip (W2, W4>W2) and is smaller than the width of the contact portion (W4<W3, Figs. 2-3).

    PNG
    media_image1.png
    300
    734
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments, see p. 6-9, filed 4.26.2022, with respect to overcoming the drawing objections and 35 USC 112 rejections of the previous Office Action (OA) have been fully considered and are persuasive.  The drawing objections and 35 USC 112 rejections of the previous OA have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/Andres Munoz/Primary Examiner, Art Unit 2894